I dissent from the judgment for the reasons that the court erred in charging on accident when there was no question of accident in the case; because the court erred in charging on emergency without confining the applicability of the principle, as applied to the defendant, to instances where the emergency was not caused by the negligence of thedefendant, in which event the defendant would not be entitled to the benefit of the principle. Cone v. Davis, 66 Ga. App. 229
(17 S.E.2d 849): The verdict for $500 was wholly inadequate if the defendant was more than 50% negligent, as the jury found. Either the jury was misled by the erroneous charges, or acted through gross mistake or bias, or they were mistaken in finding for the plaintiff at all. See also Riggs v. Watson,77 Ga. App. 62.
I am authorized to state that TOWNSEND, J., concurs in this dissent.